

Exhibit 10.3


CASTLE BIOSCIENCES, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
ADOPTED: JUNE 8, 2019
AMENDED: APRIL 1, 2020


Each member of the Board of Directors (the “Board”) of Castle Biosciences, Inc.
(the “Company”) who is a non-employee director of the Company (each such member,
a “Non-Employee Director”) will receive the compensation described in this
Non-Employee Director Compensation Policy (the “Director Compensation Policy”)
for his or her Board service following the closing of the initial public
offering of the Company’s common stock (the “IPO”).
The Director Compensation Policy will be effective upon the execution of the
underwriting agreement in connection with the IPO (the date of such execution
being referred to as the “IPO Date”). The Director Compensation Policy may be
amended at any time in the sole discretion of the Board or the Compensation
Committee of the Board.


A Non-Employee Director may decline all or any portion of his or her
compensation by giving notice to the Company prior to the date cash is to be
paid or equity awards are to be granted, as the case may be.


Annual Cash Compensation
Commencing at the beginning of the first calendar quarter following the IPO
Date, each Non-Employee Director will receive the cash compensation set forth
below for service on the Board. The annual cash compensation amounts will be
payable in equal quarterly installments, in arrears following the end of each
quarter in which the service occurred, pro-rated for any partial months of
service. All annual cash fees are vested upon payment.


1.    Annual Board Service Retainer:
a.    All Eligible Directors: $40,000


2.    Annual Board Chair Service Retainer (in addition to Board Service
Retainer):
a.    Chair of the Board: $40,000


3.    Annual Committee Member Service Retainer (committee chairs will not
receive this retainer in addition to the Committee Chair Service Retainer):
a.    Member of the Audit Committee: $10,000
b.    Member of the Compensation Committee: $7,500
c.    Member of the Nominating and Corporate Governance Committee: $5,000


4.    Annual Committee Chair Service Retainer:
a.    Chair of the Audit Committee: $20,000
b.    Chair of the Compensation Committee: $15,000
c.    Chair of the Nominating and Corporate Governance Committee: $10,000


1

--------------------------------------------------------------------------------




Equity Compensation
Equity awards will be granted under the Company’s 2019 Equity Incentive Plan
(the “Plan”), adopted in connection with the IPO. All stock options granted
under this policy will be Nonstatutory Stock Options (as defined in the Plan),
with a term of ten years from the date of grant and an exercise price per share
equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying common stock of the Company on the date of grant.
(a)Automatic Equity Grants.
(i)    Initial Grant for New Directors. Without any further action of the Board,
each person who, after the IPO Date, is elected or appointed for the first time
to be a Non-Employee Director will automatically, upon the date of his or her
initial election or appointment to be a Non-Employee Director (or, if such date
is not a market trading day, the first market trading day thereafter), be
granted a Nonstatutory Stock Option to purchase 16,000 shares of common stock of
the Company (the “Initial Option Grant”). 12/36ths of the Initial Option Grant
will vest on the one year anniversary of the Vesting Commencement Date (as
defined below) and 1/36th of the Initial Option Grant will vest in a series of
24 successive equal monthly installments over the two-year period measured from
the Vesting Commencement Date. The “Vesting Commencement Date” means the 15th
day of the month in which the Initial Option Grant was granted; provided that if
the Initial Option Grant was granted after the 15th day of a month, the Vesting
Commencement Date shall be the 1st day of the month immediately following the
month in which the Initial Option Grant was granted.
(ii)    Annual Grant. Without any further action of the Board, at the close of
business on the date of each Annual Meeting of Stockholders following the IPO,
each person who is then a Non-Employee Director will automatically be granted a
Nonstatutory Stock Option to purchase 8,000 shares of common stock (the “Annual
Option Grant”). Each Annual Option Grant will vest on the one-year anniversary
of the date of grant.
(b)    Vesting; Change in Control. All vesting is subject to the Non-Employee
Director’s “Continuous Service” (as defined in the Plan) on each applicable
vesting date. Notwithstanding the foregoing vesting schedules, for each
Non-Employee Director who remains in Continuous Service with the Company until
immediately prior to the closing of a “Change in Control” (as defined in the
Plan), the shares subject to his or her then-outstanding equity awards that were
granted pursuant to this policy will become fully vested immediately prior to
the closing of such Change in Control.
(c)    Remaining Terms. The remaining terms and conditions of each award,
including transferability, will be as set forth in the Company’s Director Option
Grant Package in the form adopted from time to time by the Board.
Expenses


The Company will reimburse Non-Employee Director for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and committee meetings; provided, that the Non-Employee
Director timely submit to the Company




2

--------------------------------------------------------------------------------




appropriate documentation substantiating such expenses in accordance with the
Company’s travel and expense policy, as in effect from time to time.


3